Title: From George Washington to Major General John Sullivan, 28 January 1777
From: Washington, George
To: Sullivan, John



Dear Sir,
Morris Town. Jany 28th 1777

As the Information which gave rise to your Remove to the Scotch plains seems to have been void of foundation, and as no great good can result from yr laying in an exposed situation, but much Evil flow from a Surprize (which by the bye I hope never will happen) I can not help expressing my doubts of the propriety of yr removing where the Troops now are (if at the Scotch plains)—Our Affairs at present are in a prosperous way, the Country seems to entertain an Idea of our Superiority—Recruiting goes on well—& a Beleif prevails that the Enemy are afraid of Us. If then you should be drove, which nothing but the Enemy’s want of Spirit can prevent—the Tables will be turned, the Country get dispirited, & We shall again relapse into our former discredit—I therefore give it to you as my Opinion, that you had better give yr Remove to the Scotch Plains the best Colouring you can (either by a March round, some how or other, as you can devise) & return to yr former Station, or to Springfd, for fear of Consequences which may be extremely injurious to Us.
This is clearly my Opinion; perhaps it may arise from Ignorance of the Situation of Ground—but it is next to impossible that the Enemy can suffer a Number greatly inferior to theirs to be within three hours march of them without laying some Scheme to entrap or drive them. I shall write Genl Warner (at Bound brook) orders simular to these. I am Dear Sir Yr most Obt

Go: Washington

